UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 9, 2013 Attitude Drinks Incorporated (Exact name of registrant as specified in its charter) Delaware (000-52904) 65-0109088 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Number) 10415 Riverside Drive # 102, Palm Beach Gardens, Florida 33410-4237 (Address of principal executive offices) (Zip Code) Telephone number: (561) 227-2727 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities. Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On January 9, 2013, Attitude Drinks Incorporated (the “Company”) amended its Certificate of Designation with the State of Delaware to create 51 shares of Series A-1 Preferred Stock and to establish the rights, preferences, privileges and obligations thereof.As set forth in the Certificate of Designation, each one (1) share of the Series A-1 has voting rights equal to (x) 0.019607 multiplied by the total issued and outstanding shares of Common Stock eligible to vote at the time of the respective vote (the “Numerator”), divided by (y) 0.49, minus (z) the Numerator. With respect to all matters upon which stockholders are entitled to vote or to which stockholders are entitled to give consent, the holders of the outstanding shares of Series A-1 shall vote together with the holders of Common Stock without regard to class, except as to those matters on which separate class voting is required by applicable law or the Certificate of Incorporation or bylaws.If the Company effects a stock split which either increases or decreases the number of shares of Common Stock outstanding and entitled to vote, the voting rights of the Series A-1 shall not be subject to adjustment unless specifically authorized. The foregoing summary does not purport to be complete and is qualified in its entirety by reference to the full text of the Amendment to the Certificate of Designation, a copy of which is filed as an Exhibit 4(8) to this Current Report on Form 8-K and is incorporated herein by reference. On January 9, 2013 the Company issued 51 shares of Series A-1 Preferred Stock to Roy Warren, Chief Executive Officer of the Company. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Certificate of Amendment to the certificate of Designation of the Series A Convertible Preferred Stock SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 10, 2013 ATTITUDE DRINKS INCORPORATED By: /s/ Roy G. Warren Name: Roy G. Warren Title: Chief Executive Officer
